Citation Nr: 9917246	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-37 470	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $957.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.  The veteran has been deemed incompetent.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an January 1995 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Boston, Massachusetts, 
Regional Office (RO).  The notice of disagreement was 
received in January 1995.  The statement of the case was 
issued in July 1995.  A substantive appeal was received in 
October 1995.

In October 1995, it appears that the RO notified the 
appellant of the creation of a second overpayment of $707 
which was created during the time period of January 1, 1994 
through September 30, 1995.  It is unclear whether the 
appellant was properly notified of this overpayment and that 
this overpayment is separate and distinct from the 
overpayment addressed in the decision below.  As such, the 
Board refers this matter to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  In September 1950, the veteran was granted entitlement to 
nonservice-connected pension benefits effective from August 
1950, and was determined to be incompetent.  

2.  In October 1992, the Liberty Norstar Bank/Norstar Trust 
Company ( now called the Fleet Trust Company) was ordered by 
the Justice of the Supreme Court in the County of Erie to pay 
any monies of the veteran in its possession to the appellant.  

3.  In November 1992, the appellant signed a VA Form 27-4703 
and was furnished a copy of that form which instructed the 
appellant to report if the veteran was hospitalized by the 
VA.  

4.  In December 1992, a VA Form 27-555 (Certificate of Legal 
Capacity to Receive and Disburse Benefits) was prepared by 
which a supervised direct payment beneficiary arrangement was 
established for purposes of paying the veteran his VA 
benefits.  The appellant was indicated to be the payee. 

5.  In an August 1993 rating decision, the veteran was 
awarded entitlement to special monthly pension at the aid and 
attendance rate, effective July 28, 1993.  At that time, the 
RO noted that the veteran had entered a VA hospital in July 
1993.

6.  In August 1993, the veteran's benefits were amended based 
on the award of special monthly pension benefits; the 
appellant was informed of this information and was provided a 
VA Form 21-8768 which informed her of the following: aid and 
attendance rate may be reduced to the housebound rate as of 
the first day of the second calendar month of 
hospitalization, domiciliary, or nursing home care at VA 
expense; the full rate of VA benefits may be resumed from the 
date of discharge from care at VA expense; if a veteran is 
rated incompetent by the VA, benefits may be discontinued if 
the veteran has no dependents and has an estate that equals 
of exceeds $1,500 and the veteran is hospitalized, 
institutionalized, or domiciled by the United States or any 
of its political subdivisions; the benefits will be 
discontinued the first day in the month following admission 
or the first of the month following the estate's increase to 
$1,500 if the estate was less than that amount at the time of 
admission; and benefits will be resumed when the estate is 
reduced to $500 or the veteran is discharged, whichever is 
earlier.  

7.  In October 1993, a field examiner instructed the 
appellant not to cash the veteran's subsequent VA benefits 
checks, but, in spite of this, she accepted the subsequent 
payments of pension.  

8.  In November 1993, the appellant was again informed of the 
status of the veteran's improved pension benefits and was 
provided a VA Form 21-8768.  

9.  In a December 1993 VA memorandum, it was noted that the 
veteran was admitted to a VA Medical Center on July 6, 1993 
and was discharged on November 23, 1993.  

10.  In September 1994, the appellant was notified that the 
veteran's VA benefits would be reduced effective September 1, 
1993 and would be terminated from November 1, 1993 through 
November 23, 1993, based on the veteran's hospitalization.  

11.  In October 1994, the appellant was informed that the 
proposed action to reduce and then terminate the veteran's 
improved pension benefits had been undertaken; in November 
1994, the appellant was informed that the aforementioned 
action created an overpayment of $957.60.  

12.  In December 1994, a waiver of the recovery of this 
overpayment was requested.  

13.  In a January 1995 decision, the Committee denied the 
request for waiver.  

14.  The creation of the debt at issue was in part due to the 
fault of the VA and in part due to the fault of the 
appellant.  The appellant was informed of her responsibility 
to notify the RO of the change in the veteran's status 
regarding his admission to the VA medical center and not to 
accept pension payments after October 1993 but she did not 
inform the VA of the veteran's entry into the VA medical 
facility and she accepted pension payments after October 
1993.  The VA knew of the veteran's VA hospitalization.

15.  The appellant's fault outweighs the VA's fault.

16.  The withholding of benefits or recovery would not 
nullify the objective for which the benefits were intended 
and a failure to make restitution would result in unjust 
enrichment to the veteran.

17.  The veteran did not relinquish a valuable right or 
incurred a legal obligation as a result of reliance on VA 
benefits.

18.  The veteran would not be subjected to undue hardship if 
a waiver of the debt at issue was denied as his income 
exceeds his expenses and he has savings.


CONCLUSION OF LAW

The appellant was free of fraud, misrepresentation and bad 
faith in the creation of the overpayment but recovery of the 
overpayment of VA improved pension benefits in the amount of 
$957.60 would not be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim as to this issue is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that a plausible claim has been 
presented.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board will briefly review the history in this case.  In 
September 1950, the veteran was granted entitlement to 
nonservice-connected pension benefits effective from August 
1950.  In addition, it was determined that the veteran was 
incompetent.  Thereafter, the VA determined that the 
appointment of a fiduciary or custodian had to be established 
due to the veteran's incompetency.  It was noted that the 
veteran was single and had no dependents.  Subsequently, the 
Liberty Bank of Buffalo, New York, was initially established 
as the fiduciary and remained the fiduciary until 1992.  

In October 1992, the Liberty Bank of Buffalo, New York, now 
called the Fleet Trust Company, was ordered by the Justice of 
the Supreme Court in the County of Erie to pay any monies of 
the veteran in its possession to the appellant.  In December 
1992, a VA Form 27-555 (Certificate of Legal Capacity to 
Receive and Disburse Benefits) was prepared by which a 
supervised direct payment beneficiary arrangement was 
established for purposes of paying the veteran his VA 
benefits.  The appellant was indicated to be the payee.  In 
November 1992, the appellant signed a VA Form 27-4703 and was 
furnished a copy of that form.  That form instructed the 
appellant to report if the veteran was hospitalized by the 
VA.  

In August 1993, an EVR was received from the appellant, on 
the veteran's behalf.  On that form, the appellant stated 
that she was the veteran's legal custodian.  

Subsequently, in an August 1993 rating decision, entitlement 
to special monthly pension at the aid and attendance rate was 
granted effective from July 28, 1993.  At that time, the RO 
noted that the veteran had entered a VA hospital in July 
1993.  The rating decision indicated that a VA examiner had 
determined that due to the veteran's long-standing dementia, 
he was in need of nursing home care.  It was noted that the 
VA examiner indicated that the veteran had urinary 
incontinence and was essentially confined to the ward.  
Although the veteran was able to feed himself, he needed 
assistance in dressing and performing other self-care 
functions.  

Thereafter, the veteran's benefits were amended based on the 
award of special monthly pension benefits.  The appellant was 
informed of this information and was provided a VA Form 21-
8768.  This form informed her of the following: aid and 
attendance rate may be reduced to the housebound rate as of 
the first day of the second calendar month of 
hospitalization, domiciliary, or nursing home care at VA 
expense; the full rate of VA benefits may be resumed from the 
date of discharge from care at VA expense; if a veteran is 
rated incompetent by the VA, benefits may be discontinued if 
the veteran has no dependents and has an estate that equals 
of exceeds $1,500 and the veteran is hospitalized, 
institutionalized, or domiciled by the United States or any 
of its political subdivisions; the benefits will be 
discontinued the first day in the month following admission 
or the first of the month following the estate's increase to 
$1,500 if the estate was less than that amount at the time of 
admission; and benefits will be resumed when the estate is 
reduced to $500 or the veteran is discharged, whichever is 
earlier.  

In October 1993, a Field Examination was conducted.  At that 
time, the field examiner noted that the veteran was admitted 
to a VA medical center and was expected to be placed in a 
nursing home thereafter.  The field examiner noted that the 
veteran's VA income had increased to $575 per month based on 
the award of aid and attendance benefits.  In addition, it 
was noted that the veteran was in receipt of Social Security 
benefits, had an estate of over $3,500, and also had a burial 
trust.  The field examiner noted that as the veteran's estate 
was over $1,500 as of the date of his admission to the VA 
facility, the field examiner notified the appellant (the 
fiduciary) that she had been overpaid and that she should 
return future VA benefits checks to the VA along with the 
checks that she received in August and September 1993.  She 
was also informed to note on the checks that the veteran had 
been admitted to a VA facility and was expected to enter 
nursing home care upon his discharge from the VA facility.  
The field examiner indicated that the appellant had agreed to 
return the aforementioned VA benefits checks to the VA.  The 
field examiner recommended that the appellant continue to be 
the veteran's fiduciary.  

Thereafter, the appellant accepted the payment of pension, in 
spite of having been informed by the field examiner not to do 
so.  Also, in November 1993, the appellant was again informed 
of the status of the veteran's improved pension benefits and 
was provided a VA Form 21-8768.  

The Board notes that a review of the record shows that there 
are two periods for the overpayment at issue.  The first is 
from September 1, 1993 to October 31, 1993.  During that 
period of time, the veteran's aid and attendance benefits 
were retroactively reduced to the housebound rate in 
accordance with 38 C.F.R. § 3.552(b) (1) (1998) since he was 
hospitalized by the VA.  The second period is from November 
1, 1993 to November 23, 1993.  During that period, the 
veteran was overpaid because he had an estate of over $1500 
and had been hospitalized by the VA.  As such, his benefits 
were subject to a reduction in accordance with 38 C.F.R. 
§ 3.557 and § 3.551 (1998).  As noted, although the appellant 
was instructed by the field examiner not to cash subsequent 
VA benefits checks, she did accept the subsequent pension 
payments even though she had agreed not to do so.  

In October 1994, a financial status report was received which 
showed that the veteran's monthly income exceeded his monthly 
debts and that he had $2,000 in the bank.  In November 1994, 
the appellant was informed that an overpayment of $957.60 had 
been created.  In December 1994, a waiver of the recovery of 
this overpayment was requested.  The appellant asserted that 
the VA was notified of the veteran's hospitalization from 
July to November 1993 since he was hospitalized at a VA 
facility. 

In a January 1995 decision, the Committee found that the 
overpayment was not due to fraud, misrepresentation or bad 
faith.  The Committee denied the request for waiver on the 
basis of equity and good conscience.  The Committee indicated 
that even though the veteran was hospitalized at a VA 
facility, the appellant was responsible for notifying the RO 
that the veteran had been admitted.  In addition, the 
Committee found that a recovery of the debt at issue would 
not cause financial hardship.  The appellant appealed this 
decision.  Thereafter, she submitted information showing that 
the veteran's psychiatric disability had deteriorated 
further.  As noted, the veteran is incompetent. 

The Board has considered the appellant's request for waiver.  
The Board agrees with the Committee that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(c) (West 1991).  However, to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1998).

According to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998), various elements are to be 
considered in reaching a determination in these cases.  Fault 
of debtor. Where actions of the debtor contribute to creation 
of the debt.  These elements include fault of the debtor 
versus VA fault; undue hardship, whether collection would 
deprive debtor or family of basic necessities; defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; and changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was in part due to the fault of the VA and in part due 
to the fault of the appellant.  The appellant was informed of 
her responsibility to notify the RO of the change in the 
veteran's status regarding his admission to the VA medical 
center.  In addition, she was fully informed of when and how 
the veteran's benefits would be adjusted if he was admitted 
into VA care.  As noted, the field examiner clearly told her 
that she should return all VA checks dated since the 
veteran's admission into VA care and she agreed that she 
would.  In addition, she was informed not to cash subsequent 
VA benefits checks and to return those checks to the VA.  
Nevertheless, she accepted subsequent payment of VA pension.  
In light of the foregoing, it is clear that the appellant 
knowingly contributed to the creation of the overpayment at 
issue when she accepted funds to which she had been clearly 
advised she should return to the VA.

Conversely, the VA was essentially constructively notified of 
the veteran's whereabouts as he was in fact under VA care at 
a VA facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam order).  In addition the RO actually knew that 
the veteran entered a VA facility as noted in the August 1993 
rating decision.

The Board notes, however, that the VA field examiner, in 
October 1993, took action to cease any further accrual of an 
overpayment of benefits by instructing the appellant to 
return the VA's prior benefits checks and to not cash the 
November 1993 check.  The appellant, however, did not act in 
accordance with the VA field examiner's instructions.  As 
such, the Board finds that her fault in the creation of the 
overpayment was greater in this instance since the appellant 
initially failed to notify the VA of the veteran's admission 
to a VA medical facility even though she was informed to do 
so and since she proactively took action which directly 
contradicted her duties as the veteran's fiduciary after she 
had specifically been told what to do to mitigate any further 
increases in the overpayment.  

The other elements for consideration include whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The Board has reviewed these 
elements, but the Board is not persuaded that the Government 
should forego its right to collection of the indebtedness in 
this instance.  The appellant was receiving VA pension 
benefits on behalf of the veteran as he was awarded pension 
benefits based on his total and permanent disability and his 
level of income.  However, when he was hospitalized at a VA 
facility, the level of his benefits was reduced because he 
was hospitalized at VA expense and his estate was over the 
$1,500 limit.  As such, the Board does not find that 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended because the 
veteran was not intended to be paid the amount of the 
overpayment for the reasons previously outlined.  Further, a 
failure to make restitution would result in unjust enrichment 
to the veteran as he was not entitled to the benefits that 
were overpaid.  The Board also notes that there is no 
evidence that the veteran relinquished a valuable right or 
incurred a legal obligation as a result of reliance on VA 
benefits.  

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's income exceeds his expenses and he has savings.  As 
such, there is no financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).




ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $957.60 is denied.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







 

